LyoN, C. J.
This appeal is from an order granting a temporary injunction, the granting of which is largely within the discretion of the court. The city has remained quiet for more than thirty years, and has- allowed plaintiff and its grantors to occupy the locus in quo during all that time to the exclusion of the public. Nothing appears in the pleadings showing any change of circumstances, or that the city or any citizen of the state will be specially injured if the injunction be allowed to stand until the hear*399ing. Under these circumstances we do not feel called upon to determine the merits of this controversy on the present appeal. That can best be done after the testimony has been taken, and on the final hearing. All we now determine is; It is not made to appear that the order appealed from, if allowed to stand, will result in any special harm' to the city or any citizen of the state. All other questions are reserved. We affirm the order for the reason stated, but without prejudice to the right of the city, on a proper showing, to move the circuit court to vacate the preliminary injunction, and to. appeal from an order (if one be made) denying such motion.
By the Court.— Order affirmed.